ACCEPTED
                                                                                                                                           03-14-00340-CV
                                                                                                                                                  4790566
                                                                                                                                 THIRD COURT OF APPEALS
                                                                                                                                            AUSTIN, TEXAS
                                                                                                                                       4/7/2015 2:04:04 PM
                                                                                                                                         JEFFREY D. KYLE
                                                                                                                                                    CLERK

                                                                                                                                     Mayer Brown LLP
                                                                                                                               71 South Wacker Drive
                                                                                                                          Chicago, Illinois 60606-4637
                                                                                                                 FILED IN
                                                                                                          3rd COURT OF  MainAPPEALS
                                                                                                                              Tel +1 312 782 0600
                                                                                                              AUSTIN, Main
                                                                                                                       TEXAS Fax +1 312 701 7711
April 7, 2015                                                                                                                 www.mayerbrown.com
                                                                                                          4/7/2015 2:04:04 PM
                                                                                                            JEFFREY D. KYLE       Mike Sullivan
                                                                                                                  ClerkDirect Tel +1 312 701 7251
                                                                                                                          Direct Fax +1 312 706 8689
Jeffrey D. Kyle, Clerk                                                                                                      msullivan@mayerbrown.com
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, TX 78711-2547

Re:    Case No. 03-14-00340-CV

       Appellants, CPS Energy, Time Warner Cable
       Texas LLC and Southwestern Bell Telephone
       Company d/b/a AT&T/Cross Appellant, Public
       Utilitiy Commission of Texas v. Appellee, Public
       Utility Commission of Texas/Cross Appellee, CPS
       Energy, Time Warner Cable Texas LLC and
       Southwestern Bell Telephone Company d/b/a
       AT&T



Dear Mr. Kyle:

       Please remove Joseph E. Cosgrove, Jr. from your service list and update the service list
with the following information for Appellant/Cross Appellee Southwestern Bell Telephone
Company d/b/a AT&T in the above-styled case:

       J. David Tate
       Katherine C. Swaller
       Thomas Ballo
       AT&T Legal Department
       816 Congress Avenue, Suite 1100
       Austin, Texas 78701
       Phone: (512) 457-2304
       Fax: (512) 870-3420
       jon.david.tate@att.com
       katherine.swaller@att.com
       thomas.ballo@att.com




                Mayer Brown LLP operates in combination with other Mayer Brown entities with offices in Europe and Asia
                           and is associated with Tauil & Chequer Advogados, a Brazilian law partnership.
Mayer Brown LLP


    Jeffrey D. Kyle, Clerk
    April 7, 2015
    Page 2

           Thank you for your assistance in this matter.



                                                           Sincerely,

                                                           /s/ Michael T. Sullivan

                                                           Michael T. Sullivan
                              CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing Letter was served upon all
parties listed below in accordance with local rules of Travis County, Texas, the Texas Rules of
Civil Procedure, and the Texas rules of Appellate Procedure on this 7th day of April, 2015.

                                              By:     /s/ Michael T. Sullivan
                                                      Michael T. Sullivan


                                     LIST OF PARTIES

                        PARTIES AND ATTORNEYS FOR
                     Cause No. D-1-GN-13-001238 (Consolidated)
Counsel for Public Utility Commission of            Counsel for CPS Energy:
Texas:

Douglas Fraser                                      Alfred R. Herrera
Megan Neal                                          HERRERA & BOYLE, PLLC
Office of the Attorney General                      816 Congress Avenue, Suite 1250
P.O. Box 12548, Capitol Station                     Austin, TX 78701
Austin, TX 78711-02548                              Phone: (512) 474-1492
Phone: (512) 463-2012                               Fax: (512) 474-2507
Fax: (512) 457-4610                                 aherrera@herreraboylelaw.com
douglas.fraser@texasattorneygeneral.gov
megan.neal@texasattorneygeneral.gov
Counsel for CPS Energy:                             Counsel for AT&T Texas:

Curt D. Brockmann                                   Paul A. Drummond
CPS Energy                                          Natalie L. Hall
145 Navarro                                         AT&T Legal Department
P.O. Box 1771                                       1010 N. St. Mary’s, 14th Floor
San Antonio, TX 78296                               San Antonio, TX 78215
Phone: (210) 353-5689                               Phone: (210) 351-4830
Fax: (210) 353-6832                                 Fax: (210) 886-2127
cdbrockmann@cpsenergy.com                           paul.drummond@att.com
                                                    natalie.hall@att.com
Counsel for AT&T Texas:                   Counsel for Time Warner Cable Texas
                                          LLC:
J. David Tate
Katherine C. Swaller                      Valerie P. Kirk
Thomas Ballo                              Melissa Lorber
AT&T Legal Department                     Enoch Kever PLLC
816 Congress Avenue, Suite 1100           600 Congress Avenue, Suite 2800
Austin, Texas 78701                       Austin, TX 78701
Phone: (512) 457-2304                     Phone: (512) 615-1200
Fax: (512) 870-3420                       Fax: (512) 615-1198
jon.david.tate@att.com                    vkirk@enochkever.com
katherine.swaller@att.com                 mlorber@enochkever.com
thomas.ballo@att.com

Counsel for Time Warner Cable Texas
LLC:

J.D. Thomas
J. Aaron George
Sheppard Mullin Richter & Hampton LLP
2099 Pennsylvania Avenue, NW, Suite 100
Washington, DC 20006-6801
Phone: (202) 747-1900
Fax: (202) 747-1901
dthomas@sheppardmullin.com
ageorge@sheppardmullin.com